Title: To Thomas Jefferson from Edmond Charles Genet, 11 November 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
New york. le 11. 9bre. 1793. l’an 2e. de la Republique.

Les fonds qui se trouvoient à la disposition de la République fse. pour l’année 1793. étant épuisés par les traites des Colonies qui y ont été imputées, par les dépenses considerables qu’occasionne le séjour des Vaisseaux de la Republique dans les ports des Etats unis, par les secours que J’ai fait donner aux réfugiés du Cap, par les approvisionnements de tous Genres que J’ai envoyés dans les Colonies fses. de l’amerique Enfin par les dépenses diverses de la légation et de l’administration qui m’est confiée, Je vous prie de vouloir bien éxposer à Mr. le Président
 
des Etats unis que Je me trouve forcé pour faire face à mes engagements et pour subvenir à nos besoins les plus pressants de tirer sur les sommes qui seront dues à la france dans les années 94. et même 95. en attendant que le Congrès ait pris en Consideration le mode de remboursement que J’ai été chargé de proposer au gouvernement federal. Nos fournisseurs se contenteront de ces délégations pourvu qu’elles soient acceptées par la tresorerie des Etats unis pour être payées à leur échéance.
